Citation Nr: 0723189	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  03-10 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to April 5, 2001, for 
the grant of service connection for loss of bowel control.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel

INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Chicago, Illinois.

The Board issued a decision that addressed the earlier 
effective date claim in August 2005 which the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In July 2006, a Joint Motion for Remand 
(joint motion) was submitted to the Court that was granted 
the following month.  This matter is again before Board for 
appellate review but first requires development to comply 
with the order and joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 1989 the RO issued a rating decision by which the 
veteran's claim of entitlement to service connection for loss 
of bowel control was not reopened as he had not submitted new 
and material evidence; the veteran did not appeal this 
decision.  Thereafter he filed a claim to reopen and service 
connection was established.  See July 2002 rating decision.  
The veteran voiced disagreement with the effective date 
assigned and perfected an appeal.  The August 2006 Court 
order indicates that supplemental Veterans Claims Assistance 
Act of 2000 (VCAA) notice is necessary in the current case.  
Specifically, it was held that a remand is required for the 
veteran to be notified of the evidence and information 
necessary to substantiate his earlier effective date claim.  



Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to the 
issue on appeal.  The veteran must be 
informed of the evidence and information 
necessary to substantiate his earlier 
effective date claim, or specifically, 
evidence that he sought to reopen his 
claim prior to April 2001.  He must also 
be apprised of the division of 
responsibility between him and VA in 
obtaining such evidence.  He must be 
specifically requested to submit 
information and evidence in his possession 
pertinent to the appeal to VA.  The 
veteran should be apprised of the criteria 
for assignment of an effective date and 
disability rating in the event of award of 
the benefit sought, consistent with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Thereafter, readjudicate the veteran's 
earlier effective date claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

